DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art of record does not teach or suggest the limitation as following: 
Regarding claim 1, Okada et al. (US Patent No.: 7,034,376 A1) discloses a semiconductor device in Figs. 1A-1B comprising: a Silicon semiconductor substrate (10) of a first conductivity type; a Silicon epitaxial layer (11 and 12) of the first conductivity type provided on the Silicon semiconductor substrate and having an impurity concentration lower than that of the Silicon semiconductor substrate (see Fig. 1B); a first semiconductor layer provided as a part of the Silicon epitaxial layer and including first semiconductor pillars (n- portions of region 12 between regions 3) of the first conductivity type and second semiconductor pillars (regions 3) of a second conductivity type which extend in a first direction and are arranged alternately and repeatedly in a main surface of the Silicon semiconductor substrate; a second semiconductor layer of the first conductivity type (11), which is a layer other than the first semiconductor layer in the Silicon epitaxial layer and located between the Silicon semiconductor substrate and the first semiconductor layer; a device active region (diode regions) provided on a 
Okada fails to disclose SiC as material for semiconductor device and wherein the first chip end portion includes a first side surface having a height of a cross-section from the first semiconductor layer to a middle of the second semiconductor layer and a second side surface having a height from the middle of the second semiconductor layer to a back surface of the semiconductor substrate, and in the first chip end portion, a surface of the first side surface is covered with an impurity region of the first conductivity type having an impurity concentration higher than those of the first semiconductor pillar and the Silicon epitaxial layer and is connected to the channel stopper region. 
Mazzola et al. (U.S Patent No.: 8,384,182) discloses a semiconductor device comprising SiC semiconductor substrate (1), SiC epitaxial layer (layers 2/3) on the SiC semiconductor substrate (see Fig. 1A and column 9 lines 4-49). 
However, the combination of Okada et al. and Mazzola et al. fails to disclose wherein the first chip end portion includes a first side surface having a height of a cross-
Claims 2-12 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CUONG B NGUYEN/Primary Examiner, Art Unit 2818